 ITT JOB TRAINING SERVICES259ITT Job Training Services, Inc., Petitioner and.International Union of Electronic, Electrical,Salaried, Machine and Furniture Workers,AFL-CIO. Case A0-272-November 21, 1989ADVISORY OPINIONBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT, HIGGINS, AND DEVANEYPursuant to Section 102 98(a) of the NationalLabor Relations Board Rules and Regulations, onOctober 16 and November 9, 1989, ITT Job Train-ing Services, Inc (ITT) filed a Petition for an Ad-visory Opinion and a brief in support, respectively,seeking a determination whether the Board wouldassert jurisdiction over it In relevant part the peti-tion and brief allege as follows1 Pursuant to contracts with the U S Depart-ment of Labor, ITT operates several Job Corpstraining facilities in several different states, includ-ing, since April 1, 1989, a facility located at Wes-tover Air Force Base in Chicopee, MassachusettsThe projected annual gross revenue from the Wes-tover facility through March 31, 1990, is in excessof $1 million, of which in excess of $50,000 will bederived from services performed directly for cus-tomers outside Massachusetts It is projected thatduring the same period the Westover facility willalso purchase materials and services in excess of$50,000 directly from sources outside Massachu-setts2 On May 2, 1988, the International Union ofElectronic, Electrical, Salaried, Machine and Fur-niture Workers, AFL-CIO (the Union) filed a rep-resentation petition with Region 1 of the Board,Case 1-RC-19082, in which the Union sought torepresent certain of the, employees at the Westoverfacility At that time the Westover facility was op-erated by Operations and Maintenance Services,Inc, Westover Job Corps Center/GE (GE) Pursu-ant to a joint stipulation between the Union andGE, in late May 1988, the Regional Director ofRegion 1 dismissed the Union's representation peti-tion on the grounds that GE "did not retain suffi-cient control over the employment conditions of itsemployees to enable it to engage in meaningful col-lective bargaining," and thus, under Res Care, Inc ,280 NLRB 670 (1986), "the Board would declineto assert its jurisdiction over" GE3 Shortly thereafter, on May 24, 1988, theUnion filed a virtually identical representation peti-tion, Case CR-3658, with the Massachusetts LaborRelations Commission (the State Commission) OnJuly 19, 1988, GE moved to dismiss the Union'spetition on the grounds, inter aim, that the StateCommission was preempted from asserting junsdic-tion over it The State Commission denied GE'smotion and, on June 21, 1989, the MassachusettsSupreme Judicial Court issued a decision upholdingthe State Commission's ruling (Operation & Mainte-nance Service v Labor Relations Commission, 405Mass 214, 132 LRRM 2634 (1989))4 Shortly before the decision by the Massachu-setts Supreme Judicial Court, in April 1989, theU S Department of Labor awarded the Westovercontract previously held by GE to ITT Accord-ingly, on August 11, 1989, the Union moved toamend its representation petition before the StateCommission to substitute ITT for GE as the em-ployer of the Westover employees In addition, onOctober 25, 1989, the Union filed a new representa-tion petition with the State Commission, Case CR-3663, which named ITT as the employer at theWestover facility The Union requested that thisnew representation petition be processed only if theState Commission denied its motion to substituteITT for GE on the original representation petitionITT _opposed both the motion to amend and thenew petition on the same grounds as those previ-ously asserted by GE, i e, that the State Commis-sion was preempted from asserting jurisdiction OnNovember 6, 1989, the State Commission advisedthe parties that, inasmuch as it was unaware of anycases holding that the Board's declination of juris-diction over a predecessor employer automaticallyextends to the successor, it would stay a ruling onthe Union's motion and hold the petitions in abey-ance until such time as the Union actually obtaineda determination that the Board would decline toassert jurisdiction over ITTOn November 8, 1989, the Union filed a state-ment of position in response to the petition for anadvisory opinion The Union's position is thatITT's petition is merely a "strawman", that "thereis not now, and never has been, a doubt concerningwhether ITT meets the Board's current jurisdic-tional standards", and that the only real jurisdic-tional issue in the case involves the application ofRes CareHaving duly considered the matter, we denyITT's request for an advisory opinion Althoughwe would find, based on the undisputed allegationsin paragraph 1 above, that ITT satisfies the Board'scommerce standards for asserting jurisdiction,' thisis not the primary issue raised by ITT Rather, it isclear from the remaining allegations and fromITT's brief that the primary issues on which ITTseeks an opinion are (1) whether, as with GE, theBoard would decline to assert jurisdiction over' See American Technical Assistance Corp, 224 NLRB 959 (1976)297 NLRB No 33 260DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDITT under the principles of Res Care, and (2) if so,102 98(a) 2 Accordingly, we decline to addresswhether, contrary to the decision of the Massachu-them and the Petition for an Advisory Opinion issetts Supreme Judicial Court, the State Commissiondismissedis preempted from asserting jurisdiction over rrrNeither of these issues is appropnate for resolutiona See Command Security Corp, 293 NLRB 593 (1989), and cases citedtherein (Res Care issue), and District 65, Wholesale, Retail Office & Proe-m an advisory opinion proceeding under Sectionessing Union, 186 NLRB 791 (1970), and James M Casida, 152 NLRB526 (1965) (preemption Issue)